Illinois Official Reports

                                 Appellate Court



                  People v. Argueta, 2015 IL App (1st) 123393



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ELISEO ARGUETA, Defendant-Appellant.



District & No.    First District, Third Division
                  Docket No. 1-12-3393



Filed             July 8, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 09-CR-14944; the
Review            Hon. Noreen Love, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier and Rachel Moran, both of State Appellate
Appeal            Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Annette Collins, and Veronica Calderon Malavia, Assistant State’s
                  Attorneys, of counsel), for the People.



Panel             JUSTICE HYMAN delivered the judgment of the court, with opinion.
                  Presiding Justice Pucinski and Justice Lavin concurred in the
                  judgment and opinion.
                                              OPINION

¶1       After a bench trial, defendant, Eliseo Argueta, was convicted of three counts of predatory
     criminal sexual assault (720 ILCS 5/12-14.1(a)(1) (West 2008)); six counts of criminal sexual
     assault (720 ILCS 5/12-13(a)(1) (West 2008)); and nine counts of aggravated criminal sexual
     abuse (720 ILCS 5/12-16(b), (c)(1)(i), (c)(1)(ii) (West 2008)). The trial court sentenced
     Argueta to seven years’ incarceration for each of the predatory criminal sexual assault
     convictions, to be served consecutively. The remaining counts (IV through XVIII) merged.
     The sole issue on appeal relates to whether, after the State had rested, the trial court properly
     refused Argueta’s request for an interpreter for his own testimony at trial. Argueta, a native
     Spanish speaker and El Salvador citizen who described himself as “bilingual,” repeatedly
     declined an interpreter during numerous interactions with the court the year before trial. On the
     record before us, we find that the trial court did not abuse its discretion by refusing Argueta’s
     request to testify in Spanish at his trial.

¶2                                         BACKGROUND
¶3       Because of the sensitive nature of the subject of this appeal, we summarize only the
     portions of the record relevant to the issue presented.

¶4                                               Pretrial
¶5       Argueta was charged by indictment with three counts of predatory criminal sexual assault
     (720 ILCS 5/12-14.1(a)(1) (West 2008)); six counts of criminal sexual assault (720 ILCS
     5/12-13(a)(1) (West 2008)); and nine counts of aggravated criminal sexual abuse (720 ILCS
     5/12-16(b), (c)(1)(i), (c)(1)(ii) (West 2008)). On September 3, 2009, Argueta, represented by
     an assistant public defender, was arraigned in English.
¶6       On January 11, 2010, with an interpreter present in court, Argueta’s new assistant public
     defender indicated that Argueta understood English “when the situation is not complicated like
     today.” The following colloquy between the trial court and Argueta ensued:
                 “Q. *** Do you understand English, sir?
                 A. Not 100 percent.
                 Q. It is easier for you if you have the presence of the interpreter?
                 A. Sometimes.
                 Q. Now, with respect to being able to discuss this without your lawyer, are you
             comfortable doing it without the interpreter?
                 A. I believe so.
                 Q. If there are any problems and you feel that you can’t quite understand anything
             your attorney is saying, I am sure your lawyer will make sure that when you come back
             you will have the interpreter so that the two of you can actually sit down and discuss the
             matter at length.”
¶7       An interpreter assisted at status hearings on March 3, April 12, June 7, July 29, August 24,
     and December 7, 2010, but none appeared on September 27 and November 4, 2010. On
     January 20, 2011, Argueta’s defense attorney represented to the court that Argueta did not
     need a Spanish interpreter: “I want to make the record clear. He doesn’t need a Spanish


                                                 -2-
       interpreter. Your Honor, Mr. Argueta is before the Court. I have spoken with Mr. Argueta a
       couple of times now in English, and Mr. Argueta indicates to me he does not need a Spanish
       interpreter any more.” The trial court queried: “Is that accurate, sir?” and Argueta responded
       “Yes.”
¶8         On February 22, 2011, with an interpreter present, the trial court indicated on the record
       that on the last court date that she and Argueta “had a conversation” and he “did not need the
       services of the Spanish interpreter. Apparently he understood what was going on quite well.”
       Asked if that was correct, Argueta responded, “The last time, yeah.” The following occurred:
                    “Q. So you understand what’s going on?
                    A. A little. Sometimes not a hundred percent sure.
                    Q. Okay. He speaks English quite well actually.”
       The trial court then dismissed the interpreter.
¶9         At a status hearing on March 14, Argueta’s attorney stated on the record: “[I]t has been
       established now that Mr. Argueta does speak English.” On May 16, the defense attorney stated
       to the trial court: “On the previous court date you spoke to Mr. Argueta, and he indicated he
       didn’t need a Spanish interpreter.”
¶ 10       On June 13, Argueta requested a conference regarding a guilty plea as provided by Illinois
       Supreme Court Rule 402(a) (eff. July 1, 1997). The trial court addressed Argueta in English
       and asked four times whether he understood its admonishments; he responded “yes” each time.
       After the conference, Argueta, through his attorney, requested a month continuance “to think
       about it” because he wanted to contact his family.
¶ 11       On July 15, August 17, September 12, and October 17, Argueta was present without an
       interpreter at status hearings. On October 17, defense counsel requested a continuance to
       accept or deny the plea offer. The trial court granted one final continuance, addressing Argueta
       directly:
                    “Mr. Argueta, I’m going to leave this offer open for only one more date. If you do
               not accept the offer, then our attorney will file an answer and we’ll get the matter set for
               trial.
                    Do you understand?”
       Argueta responded “yes.”
¶ 12       On November 29, Argueta, through counsel, rejected the plea offer and the matter was
       continued for status.
¶ 13       On February 8 and 15, 2012, Argueta was present with counsel and without an interpreter
       present, the trial court granted short continuances. Argueta responded “[o]kay” when the trial
       court addressed him directly.
¶ 14       On February 22, Argueta’s counsel requested another continuance, telling the trial court:
       “There were some difficulties initially with him requiring only a Spanish interpreter to
       communicate. He does not need a Spanish interpreter.” Counsel then represented to the court
       that Argueta had just informed him of a new witness who “for his profession travels out of the
       state and occasionally out of the country.” The trial court granted the continuance.
¶ 15       On March 8, defense counsel, with Argueta present, stated: “Early on in this case Mr.
       Argueta indicated that he needed a Spanish interpreter but for over a year now, he speaks
       English, Your Honor, very well. He said he doesn’t need a Spanish interpreter.” The trial court


                                                    -3-
       commented on the length the case was pending on the court’s call (2½ years) and the fact that
       Argueta just informed his attorney of new witnesses but provided only names and telephone
       numbers. Defense counsel was unable to locate the witnesses. The trial court remarked:
                   “[Argueta] was aware of this information when he got arrested on this case. For him
               to wait *** more than two years to tell his lawyer about witnesses, I don’t know that
               this is just grasping at straws or what the situation is, but this can’t go on forever. I can’t
               keep this case on the call doing nothing for you to look for witnesses that may or may
               not exist; who may or may not have any information concerning this case. And nobody
               knows where these witnesses are.”
¶ 16       At a hearing on June 18 with an interpreter present, the assistant State’s Attorney inquired
       whether Argueta needed an interpreter. The trial court asked the interpreter about Argueta’s
       need for an interpreter, and the interpreter replied, “I believe the sheriff asked, and he said he
       does not need [one].” The trial court then asked Argueta directly; Argueta replied “no.”
¶ 17       After two more continuances, the trial got underway on September 24. Without an
       interpreter present, Argueta waived his right to a jury trial, answering “yes” to all questions
       posed by the trial court. The assistant State’s Attorney asked: “Judge, could we also inquire
       again about the Spanish interpreter?” The trial court stated: “Okay. Well, no doubt he has
       answered every question in English. You do not need the services of a Spanish interpreter, is
       that correct?” Argueta answered, “No, I don’t.” And, the trial commenced.

¶ 18                                 Trial Testimony Relevant to Issue
¶ 19       During the State’s case-in-chief, Cicero police department detective Allan Pineda, who is
       bilingual, testified that he was assigned to investigate this case, and on July 22, 2009, he spoke
       to Argueta by telephone. Pineda stated that during the interview Argueta spoke “mostly
       Spanish, but also some English.”
¶ 20       After the State rested, Argueta testified. Before he was sworn in, his counsel told the trial
       court that he wanted to testify in Spanish because he would feel “more comfortable.” The trial
       court denied his request remarking, “He has indicated to this Court, he has proven to this Court
       that he’s very fluent in English. He has sat through this entire trial listening to all of the
       testimony in English. He will testify in English.”
¶ 21       On direct examination, Argueta testified that he spanked his children sometimes with his
       hand, sometimes a sandal, and sometimes a belt. Argueta stated he hit R.A. with a closed fist
       around May 2009 because he “found that she was doing something that she’s not supposed to
       do.” After checking his cell phone records, Argueta discovered that R.A. was talking on her
       cell phone to a 20-year-old man. Argueta indicated he did not understand when defense
       counsel asked, “Did you learn that he was an adult?” Argueta answered “yes” after defense
       counsel rephrased the question as “Did you learn that he was over 20?” When Argueta
       discovered the man’s age, he stated that he “beat” R.A. Argueta then indicated he did not
       understand the question “[H]ad you hit [R.A.] on previous occasions?” Defense counsel
       rephrased as follows: “Had you ever spanked [R.A.] other than the time you took her cell
       phone away from her?” Argueta answered “yes.”
¶ 22       Defense counsel asked, “In–at the end of June, June 30th of 2009–at the end of June, very
       early July, were you told that you had to move out of your home?” Argueta indicated he did not
       understand the question. Defense counsel then asked, “Were you told by your wife that you


                                                      -4-
       had to move out of the home in order for [R.A.] to return?” Argueta indicated he did not
       understand. Defense counsel then asked a series of questions regarding Argueta’s going to the
       Cicero police station in July, all of which Argueta answered.
¶ 23       During cross-examination, Argueta did not understand the question “[w]ere you closest
       with your brother Joe?” The assistant State’s Attorney rephrased: “Of your three brothers were
       you closest to your brother Joe?” The trial court overruled defense counsel’s objection to the
       new question. Argueta asked, “If I’m more closer to him?” and then answered, “Yes. Because
       he’s older. That’s why I–” whereupon the assistant State’s Attorney interrupted his answer.
¶ 24       Moments later, the following colloquy between the assistant State’s Attorney and Argueta
       ensued:
                   “Q. If [R.A.] went [to live] with Joe, would you be able to see her then?
                   A. I don’t remember. If I see her?
                   Q. Would you be able to?
                   A. I don’t understand the question.
                   Q. After you signed this document saying To Whom It May Concern, you want
               [R.A.] to go live with Joe, you knew you would be able to see her at your mother and
               Joe’s house, correct?
                   A. Yes.”
¶ 25       On recross, the assistant State’s Attorney asked, “And did you have court proceedings that
       were instituted in this–against you–or involving you didn’t begin until after you were arrested
       on this case [sic]?” Argueta answered, “I don’t understand.” The trial court then requested
       counsel to rephrase, remarking “he didn’t understand what you asked him.” The question was
       rephrased: “There was no juvenile court involvement until after you were arrested on this
       case?” Argueta then answered, “I don’t remember. I really don’t remember.”
¶ 26       On September 25, the trial court found Argueta guilty of all 18 counts of the indictment.

¶ 27                                            Posttrial
¶ 28       On October 18, 2012, Argueta filed a motion for new trial, asserting that his request to
       testify in Spanish was denied by the trial court and that he subsequently was unable to
       understand “dozens of questions” asked by both the State and defense counsel. The trial court
       remarked:
                   “And I will specifically address paragraph 8 as far as the request to testify in
               Spanish. You know, one of the things is that prior to trial on many, many court dates the
               defendant did not have a Spanish interpreter. At trial the defendant did not have a
               Spanish interpreter and it was only when he wanted to testify that he indicated he
               wanted a Spanish interpreter. And there may have been questions that had to be
               rephrased, but they were rephrased to the extent where the defendant was able to
               understand what they were. That’s not unlike many people who are English speaking
               who do not understand questions because they don’t always understand the way in
               which the sentence is composed and they may not understand certain words within that
               sentence. And those are generally rephrased so that the person testifying can
               understand and respond. And the defendant had no problem responding once those
               questions were in some way reconstructed so that he could understand it.”


                                                   -5-
¶ 29       The presentence investigation, completed in October 2012, indicated that Argueta was
       born in El Salvador and immigrated to the United States when he was 17 years old. He attended
       high school in El Salvador and obtained his general GED in Chicago. The report also stated
       that Argueta “add[ed] that he can read and write adequately, is bilingual and understands the
       court proceedings.”
¶ 30       The trial court sentenced Argueta to seven years’ incarceration for each of the first three
       counts, to be served consecutively. The remaining counts (IV through XVIII) merged. Argueta
       replied “Yeah” when asked by the trial court if he understood his “rights under appeal.”

¶ 31                                             ANALYSIS
¶ 32        Criminal defendants have constitutional rights, implicit in the fifth, sixth, and fourteenth
       amendments of the United States Constitution, to be informed of the “ ‘nature and cause’ of
       criminal accusations made against him” (People v. DiLorenzo, 169 Ill. 2d 318, 321 (1996)); to
       the effective assistance of counsel (Strickland v. Washington, 466 U.S. 668, 686 (1984)); to
       testify on his or her own behalf (Rock v. Arkansas, 483 U.S. 44, 51-53 (1987)); or to refuse to
       testify (Harris v. New York, 401 U.S. 222, 230 (1971)). A person’s right to an opportunity to be
       heard in his or her defense is basic in our system of jurisprudence. See In re Oliver, 333 U.S.
257, 273 (1948). Without the aid of an interpreter, a defendant who speaks only a foreign
       language or with limited English proficiency, while having a physical presence in the
       courtroom, lacks a mental presence by his or her inability to understand or participate
       meaningfully in the proceedings. See People v. Raczkowski, 359 Ill. App. 3d 494, 498 (2005).
¶ 33        In the event that a defendant does not speak English, section 1 of the Criminal Proceeding
       Interpreter Act provides for the appointment of an interpreter:
                “Whenever any person accused of committing a felony or misdemeanor is to be tried in
                any court of this State, the court shall upon its own motion or that of defense or
                prosecution determine whether the accused is capable of understanding the English
                language and is capable of expressing himself in the English language so as to be
                understood directly by counsel, court or jury. If the court finds the accused incapable of
                so understanding or so expressing himself, the court shall appoint an interpreter for the
                accused whom he can understand and who can understand him.” 725 ILCS 140/1
                (West 2008).
       The availability of the language assistance of an interpreter lies within the discretion of the trial
       court. People v. Soldat, 32 Ill. 2d 478 (1965). But, the Criminal Proceeding Interpreter Act
       lacks criteria for exercising that discretion. When a person with limited English proficiency
       asks for an interpreter, the court must rely on infrequent case law for guidance, a less than ideal
       situation in terms of consistency and predictability.
¶ 34        The trial court must consider “the factual question of whether an interpreter is needed; a
       trial court does not have the discretion to deny an interpreter to a defendant who needs one.”
       People v. Raczkowski, 359 Ill. App. 3d 494, 498 (2005). “Where an abuse of that discretion
       deprives defendant of a basic right, a conviction will be reversed.” People v. Rivera, 72 Ill.
       App. 3d 1027, 1039 (1979). An abuse of discretion may be shown where it appears from the
       record that the witness was not “understandable,” “comprehensible,” or “intelligible” such that
       the lack of an interpreter deprived defendant of a basic right. People v. Bragg, 68 Ill. App. 3d
622, 630 (1979). The trial judge sits in the best position to assess the witness’s facility with the
       English language. Id.

                                                     -6-
¶ 35        Argueta argues that the trial court deprived him of his right to an interpreter during his
       testimony, focusing on a few statements he made just before he testified. This approach,
       though, ignores the larger picture established during the one-year period before trial during
       which he had numerous interactions with the trial court and repeatedly assured the trial court
       that he did not need an interpreter. We look to this court’s decision in People v. Herrero, 324
Ill. App. 3d 876 (2001), which found the defendant was not actively excluded from the jury
       selection process but, rather, “chose to proceed in spite of the absence of an interpreter.” Id. at
       885.
¶ 36        Similarly, in People v. Molina, 94 Ill. App. 3d 233 (1981), the defendant had resided in the
       United States for more than 20 years, worked as a cab driver, and lived with his wife and child
       who, by their testimony, appeared to speak English clearly. Defense counsel expressed a
       willingness to proceed with trial without an interpreter for his client and, in fact, participated in
       the entire proceeding without objection. Additionally, the trial judge thoroughly inquired into
       the matter, and this court found that “as a whole” the defendant’s testimony was sufficiently
       understandable. Id. at 239.
¶ 37        In People v. McGinnis, 51 Ill. App. 3d 273, 276 (1977), this court found that the failure to
       request an interpreter did not demonstrate incompetency of counsel. The testimony of the
       complaining witness, a Korean, was choppy and grammatically incorrect but its substance was
       understandable, and the trial court granted both sides latitude in their examinations of her in
       order to allow for the difficulties which she had in expressing herself.
¶ 38        Argueta’s assertion in his motion for a new trial that he did not understand “dozens” of
       questions during his testimony overstates what actually occurred at trial. Argueta stated seven
       times that he did not understand questions posed during his testimony. Argueta avers that he
       “struggled” to answer other questions, citing instances in the record where he asked to have the
       question repeated after the trial court overruled an objection to the question. Argueta asserts
       that he gave an equivocal response in that he stated he understood English, but “not 100%.”
       The record belies his argument.
¶ 39        Argueta’s testimony demonstrates that rephrasing questions that he indicated he did not
       understand alleviated his confusion. Argueta answered “yes” readily when the question “Did
       you learn that he was an adult?” was rephrased as “Did you learn that he was over 20?”
       Similarly, Argueta indicated he did not understand the question “[H]ad you hit [R.A.] on
       previous occasions?” Argueta answered “yes” when the question was rephrased to “Had you
       ever spanked [R.A.] other than the time you took her cell phone away from her?”
¶ 40        On direct examination, when asked, “Did you get along with him? Did you and your
       brother Elias get along?” Argueta answered he did not understand “the word.” But Argueta
       answered “no” when counsel rephrased the question: “Did you and your brother Elias–were
       there problems between the two of you?”
¶ 41        Argueta stated he did not understand two questions on direct regarding being told he had to
       move out of his house. His counsel, rather than clarifying, went on to another topic.
¶ 42        On cross-examination, Argueta did not understand the question “[w]ere you closest with
       your brother Joe?” Defense counsel’s objection when the assistant State’s Attorney rephrased
       to “Of your three brothers were you closest to your brother Joe?” was overruled. Argueta then
       answered “yes” to the question after asking “If I’m more closer to him?”



                                                     -7-
¶ 43        A short time later, the assistant State’s Attorney asked if Argueta would be able to see R.A.
       if she were living with his brother Joe. Argueta’s answer was: “I don’t remember. If I see her?”
       The assistant State’s Attorney asked, “Would you be able to?” Argueta responded he did not
       understand the question, but when the assistant State’s Attorney asked the question as follows:
       “After you signed this document saying To Whom It May Concern, you want [R.A.] to go live
       with Joe, you knew you would be able to see her at your mother and Joe’s house, correct?”
       Argueta responded: “Yes.” We note that the last version of the question was fairly
       complicated.
¶ 44        Regarding the final instance, on recross, the assistant State’s Attorney asked, “And did you
       have court proceedings that were instituted in this–against you–or involving you didn’t begin
       until after you were arrested on this case [sic]?” Argueta answered, “I don’t understand.” After
       the question was rephrased: “There was no juvenile court involvement until after you were
       arrested on this case?” Argueta answered that he did not remember. We believe the difficulty
       was that the form of the question was confusing, illustrated by the trial court’s request that
       counsel rephrase, as opposed to English comprehension. Indeed, the original question posed
       made no sense.
¶ 45        The record does not establish the need for an interpreter to translate while Argueta testified.
       A review of Argueta’s testimony establishes that he gave appropriate responses to questions
       posed by the attorneys and the trial court. While it is true that at times he stated he did not
       understand a question, each time this occurred, he ultimately answered the question after it was
       repeated, rephrased, or broken down into parts. During the State’s case-in-chief, defense
       counsel neither requested an interpreter nor objected to the lack of one. To the contrary, the
       trial got under way immediately after Argueta waived his right to a jury trial, answering “yes”
       to all questions posed by the trial court. The assistant State’s Attorney then asked: “Judge,
       could we also inquire again about the Spanish interpreter?” The trial court asked, “You do not
       need the services of a Spanish interpreter, is that correct?” Argueta answered, “No, I don’t,”
       thereby asserting that he would proceed in English.
¶ 46        Moreover, even though presumably unfamiliar with the criminal justice system, as
       evidenced by the absence of a criminal record, Argueta’s trial commenced over three years
       after his arrest, with many court appearances occurring as well as conferences with his attorney
       during this time. At pretrial proceedings, Argueta used an interpreter for 18 months, until, in
       January 2011, he began insisting that he did not need an interpreter. Over the course of a full
       year of pretrial proceedings, Argueta and his counsel repeatedly turned down the assistance of
       an interpreter. The trial court carefully preserved the record, questioning Argueta’s ability to
       proceed in English, only refusing his request for an interpreter once–at the beginning of his
       own testimony at trial, after the State had rested. We also note that at his presentence interview
       held within three weeks of the conclusion of trial, Argueta described himself as “bilingual.”
¶ 47        Argueta relies on People v. Escalante, 256 Ill. App. 3d 239, 245 (1994), where, in contrast
       to this case, the defendant spoke only Spanish and did not speak or understand any English.
       The trial court refused to wait for an interpreter who did not arrive until late in the direct
       examination of the State’s second witness. The Second District Appellate Court held that the
       absence of the interpreter rendered the defendant not present during the testimony and,
       therefore, the trial court’s refusal to wait for the interpreter violated defendant’s sixth
       amendment right to be present at trial and confront the witnesses against him. Id. at 246. But,
       Argueta not only represented to the court that he did not need an interpreter, he demonstrated

                                                    -8-
       that he understood and was able to intelligently communicate during earlier proceedings. That
       he sought an interpreter only for his own direct testimony cannot be considered in isolation
       from the rest of the trial and pretrial proceedings.
¶ 48        Argueta also relies on People v. Starling, 21 Ill. App. 3d 217 (1974), which presents an
       entirely different scenario and is inapposite. There, neither the trial judge nor the attorneys or
       defendant understood Spanish. Id. at 222. The trial court, in its discretion, appointed an
       interpreter for the complaining witness. Id. The interpreter appeared “ineffective and
       incompetent,” and struggled. Id. Addressing the question of whether the complaining
       witness’s testimony was understandable, comprehensible, and intelligible, the appellate court
       found an abuse of discretion in the selection of the interpreter, “which brought on an injustice:
       the denial of defendant’s right to be confronted by the witnesses against him.” Id. at 223. As
       already noted, Argueta demonstrated throughout the proceedings, both pretrial and during the
       trial testimony, that he understood and was able to intelligently communicate in English.
       Starling does not apply.
¶ 49        Nor does United States v. Mayans, 17 F.3d 1174 (9th Cir. 1994), cited by Argueta, require
       a different result. In Mayans, the Ninth Circuit held that the defendant’s fifth amendment rights
       were violated. The defendant began to testify through an interpreter, but when he stated he had
       been in the United States for 20 years and spoke English, the trial judge interrupted and said
       “let’s try it in English.” The interpreter was withdrawn despite the defendant’s claim that he
       still needed one and despite the trial court’s lack of information as a basis on which to
       determine otherwise. Thus, the trial judge erred by insisting on evaluating appellant’s language
       skills in the course of the trial itself and in front of the jury, a method that “undermined the
       purpose of the interpreter statute.” Id. at 1180.
¶ 50        The record belies Argueta’s contention on appeal. Significantly, defense counsel and
       Argueta both told the court that Argueta understood and spoke English and that he did not need
       an interpreter. The trial court had numerous opportunities to assess the language abilities of
       Argueta and on several occasions Argueta’s English skills were placed on the record. The trial
       court admirably made an ample record from which to determine the sufficiency of Argueta’s
       English for purposes of enabling him to communicate with his attorney and to reasonably
       understand and comprehend the pretrial proceedings and testimony at trial. Neither defense
       counsel nor Argueta contradicted the trial court’s finding. It follows that Argueta was capable
       of testifying in English, and the record supports this conclusion. We find no abuse of
       discretion.
¶ 51        The judgment of the circuit court is affirmed.

¶ 52      Affirmed.




                                                   -9-